t c memo united_states tax_court michael and marla sklar petitioners v commissioner of internal revenue respondent docket no filed date michael sklar pro_se mark a weiner for respondent memorandum opinion nameroff special_trial_judge respondent determined a deficiency in petitioners’ federal_income_tax for the taxable_year of dollar_figure plus an addition_to_tax under sec_6651 of dollar_figure in the notice_of_deficiency respondent disallowed petitioners’ claimed charitable_contribution deductions of dollar_figure the explanation in the notice of all section references are to the internal_revenue_code in effect for the year at issue deficiency stated since these costs are personal tuition expenses they are not deductible ina timely filed petition petitioners contend that they are entitled to the claimed charitable_contribution deductions on the grounds that the amounts in question are similar to those paid for auditing to the church of scientology which petitioners allege the internal_revenue_service irs has allowed as charitable_contributions thus petitioners contend that respondent’s position is a violation of the establishment clause of the first amendment to the constitution of the united_states background some of the facts have been stipulated and are so found petitioners resided in north hollywood california at the time of the filing of their petition the following facts are not in dispute on their joint federal_income_tax return which was filed on date petitioners claimed a deduction for charitable_contributions in the amount of dollar_figure petitioners’ return was examined by respondent and the charitable_contribution_deduction was questioned during the examination petitioners provided copies of checks totaling dollar_figure that qualified as charitable_contributions and this amount was not disallowed in addition petitioners provided copies of checks totaling dollar_figure paid as tuition to the yeshiva rav isacsohn torath emeth academy yeshiva rav isacsohn petitioners also provided checks totaling dollar_figure in tuition payments to the emek hebrew academy emek yeshiva rav isacsohn and emek are collectively referred to as the schools the amounts paid to the schools in total dollar_figure in date during the examination of their return petitioners presented letters from each school which acknowledge receipt of the amounts paid and state unequivocally that the payments were applied toward the tuition of petitioners’ children for their religious and secular education each letter also states that the school estimates that the total education comprised percent religious education and percent secular education according to petitioners they calculated their claimed religious education deduction in the amount of dollar_figure by multiplying by percent the total tuition payments to the schools ’ efmek and yeshiva rav isacsohn are organizations recognized to be exempt from federal_income_tax under sec_501 they are classified for federal_income_tax purposes as organizations that are not private_foundations as defined in there is a dollar_figure unexplained discrepancy sec_509 because they are organizations described in sec_170 a in short they are orthodox jewish day schools and their students receive a complete dual curriculum in religious and secular studies both schools issue academic grades in their secular and religious education programs during three of petitioners’ minor children attended emek and one minor child attended yeshiva rav isacsohn the schools establish annually the amount of tuition for each student payment of which is mandatory there are also other mandatory payments for inter alia special events and application processing partial scholarships are provided for students with financial needs tuition payments are recorded as such in the schools’ books and charitable_contributions to the schools are recorded as donations in the petition petitioners makes no allegations in connection with the addition_to_tax for delinquency in petitioners’ response to a motion for summary_judgment filed by respondent and subsequently denied petitioners state the primary reason for filing after date was lack of sufficient time to correctly prepare the return due to high work-related volume petitioner michael sklar who is the petitioner knowledgeable in the taxable affairs of petitioners and regularly prepares petitioners’ returns the reason this was not stated in the original petition is that petitioners felt that it was a moot point as in the opinion of petitioners there is no deficiency petitioners presented no further evidence on this issue discussion the law is well settled that tuition paid for the education of the children of the taxpayer is a family expense not a charitable_contribution to the educating institution see 309_f2d_373 9th cir affg 36_tc_896 a tuition payment to a parochial school is generally not considered a charitable_contribution because the taxpayer making the payment receives something of economic value i1 e educational benefits in return see 468_f2d_778 2d cir affg tcmemo_1971_290 the payment proceeds primarily from the incentive of anticipated benefits to the payor beyond the satisfaction which flows from the performance of a generous act see dejong v commissioner supra pincite the court_of_appeals for the ninth circuit further stated the value of a gift may be excluded from gross_income only if the gift proceeds from a detached and disinterested generosity or out of affection admiration charity or like impulses and must be included if the claimed gift proceeds primarily from the constraining force of any moral or legal duty or from the incentive of anticipated benefit of an economic nature we must conclude that such criteria are clearly applicable to a charitable deduction under sdollar_figure id pincite it is clear in this case that petitioners’ payments to the schools were not made out of detached and disinterested generosity or out of affection admiration charity or like impulses they were intended as payment in the nature of tuition for petitioners’ children a personal_expense these mandatory payments were received as payments for tuition by the schools therefore they do not qualify as charitable_contribution deductions in 490_us_680 the supreme court held on the record presented that payments for auditing to the church of scientology were not deductible as charitable_contributions because they represented a guid pro quo i1 e the payor was receiving goods or services in return for the payment the taxpayer in hernandez had argued inter alia that the disallowance of the auditing payments represented an impermissible failure by the irs to consistently enforce sec_170 relying on various revenue rulings such as revrul_70_47 1970_1_cb_49 pertaining to such things as pew rents building fund assessments and periodic dues see id pincite however the supreme court rejected this contention because the record therein did not support it petitioners contend that the terms of a closing_agreement between the commissioner and the church of scientology are relevant and will show that the commissioner has agreed to allow charitable_contributions for all or a percentage of auditing payments and that the disallowance of the charitable_contribution deductions herein in light of the settlement with the church of scientology is in violation of the first amendment petitioners have made a proffer of evidence tending to conform to their allegations in her dissenting opinion in hernandez v commissioner supra pincite justice o’connor stated it must be emphasized that the irs’ position here is not based upon the contention that a portion of the knowledge received from auditing or training is of a secular commercial nonreligious value thus the denial of a deduction in these cases bears no resemblance to the denial of a deduction for a religious-school tuition up to the market_value of the secularly useful education received see 468_f2d_1000 lst cir 468_f2d_778 2d cir 309_f2d_373 9th cir there is nothing in the record to show that petitioners’ situation is analogous to that of the members of the church of scientology the church of scientology and the schools involved in this case are not identical in their organization structure or purpose auditing as defined in hernandez v commissioner supra is not the same as a general education which may include some percentage for religious education thus we perceive no denominational preference to reguire any inquiry into a purported violation of the establishment clause as stated earlier petitioners offered into evidence documents with respect to their contentions respondent objected to these documents on various grounds and we took the objections under advisement we have determined that the documents are not admissible because they are irrelevant to this case deductions have been generally disallowed for payments made in exchange for educational benefits regardless of faith see 468_f2d_1000 1st cir affg tcmemo_1971_273 winters v commissioner supra dejong v commissioner supra the taxpayers in those cases were similarly situated with petitioners and petitioners have not established that they are similarly situated with the members of the church of scientology who make payments for auditing petitioners’ reliance on hernandez and the concept of consistent interpretation and enforcement is rejected we now turn to the question of whether petitioners are liable for the addition_to_tax for delinquency under sec_6651 unless shown to be for reasonable_cause and not due to willful neglect failure_to_file a return on the due_date generally results in an addition_to_tax of percent for each month during which such failure continues but not exceeding percent in the aggregate see sec_6651 petitioners contend that petitioner michael sklar was simply too busy to timely file their tax_return for after extensions their tax_return was due on date but was not filed until date accordingly in the notice_of_deficiency respondent determined the delinquency addition_to_tax based on percent of the deficiency on the tax_return petitioner michael sklar is identified as a c p a while petitioner marla sklar is identified as a teacher petitioner’s argument that he was simply too busy to file his federal_income_tax return for by date does not constitute reasonable_cause for his failure_to_file see 53_tc_491 affd 467_f2d_47 9th cir olsen v commissioner tcmemo_1993_432 to reflect the above decision will be entered for respondent
